UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 0-15313 SAVIENT PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction ofIncorporation or Organization) 13-3033811 (I.R.S. EmployerIdentification No.) One Tower Center, 14th Floor, East Brunswick, New Jersey 08816 (Address of Principal Executive Offices) (732) 418-9300 (Registrants Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES S NO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES £ NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer S Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £ NO S The number of shares outstanding of the issuers Common Stock, par value $.01 per share, as of November5, 2009 was 66,626,296. SAVIENT PHARMACEUTICALS, INC. FORM 10-QFOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements: 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statement of Changes in Stockholders Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART IIOTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 44 Item 6. Exhibits 62 Signatures 63 Exhibit Index 64 2 PART IFINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SAVIENT PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited)(In thousands, except share data) September 30,2009 December 31,2008 ASSETS Current Assets: Cash and cash equivalents $ 67,474 $ 76,315 Short-term investments 3 2,282 Accounts receivable, net 592 822 Inventories, net 940 1,892 Recoverable income taxes  5,526 Prepaid expenses and other current assets 1,516 2,782 Total current assets 70,525 89,619 Deferred income taxes, net 5,200 4,200 Property and equipment, net 1,111 1,393 Other assets (including restricted cash) 1,297 3,010 Total assets $ 78,133 $ 98,222 LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Accounts payable $ 5,651 $ 5,888 Deferred revenues 327 451 Warrant liability 36,617  Other current liabilities 23,707 18,650 Total current liabilities 66,302 24,989 Other liabilities 11,059 9,809 Commitments and contingencies Stockholders Equity: Preferred stock$.01 par value 4,000,000 shares authorized; no shares issued   Common stock$.01 par value 150,000,000 shares authorized; 61,658,000 issued and outstanding at September 30, 2009 and 54,654,000 shares issued and outstanding at December 31, 2008 617 547 Additional paid-in-capital 242,400 214,467 Accumulated deficit (242,248 ) (151,614 ) Accumulated other comprehensive income 3 24 Total stockholders equity 772 63,424 Total liabilities and stockholders equity $ 78,133 $ 98,222 The accompanying notes are an integral part of these consolidated financial statements. 3 SAVIENT PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited)(In thousands, except per share data) Three Months EndedSeptember 30, Nine Months EndedSeptember 30, 2009 2008 2009 2008 Revenues: Product sales, net $ 328 $ 499 $ 2,092 $ 1,958 Other revenues  43 4 125 328 542 2,096 2,083 Cost and expenses: Cost of goods sold 374 303 1,237 855 Research and development 17,670 10,875 42,071 37,762 Selling, general and administrative 8,538 7,563 25,403 27,277 26,582 18,741 68,711 65,894 Operating loss from continuing operations (26,254 ) (18,199 ) (66,615 ) (63,811 ) Investment income, net 502 340 273 1,704 Other income (expense), net 11,812 (148 ) (24,356 ) (460 ) Loss from continuing operations before income taxes (13,940 ) (18,007 ) (90,698 ) (62,567 ) Income tax benefit (64 ) (863 ) (64 ) (3,673 ) Loss from continuing operations (13,876 ) (17,144 ) (90,634 ) (58,894 ) Loss from discontinued operations, net of taxes  (1,070 )  (1,070 ) Net loss $ (13,876 ) $ (18,214 ) $ (90,634 ) $ (59,964 ) Loss per common share, from continuing operations: Basic $ (0.23 ) $ (0.32 ) $ (1.56 ) $ (1.10 ) Diluted $ (0.23 ) $ (0.32 ) $ (1.56 ) $ (1.10 ) Loss per common share, from discontinued operations: Basic $  $ (0.02 ) $  $ (0.02 ) Diluted $  $ (0.02 ) $  $ (0.02 ) Loss per common share: Basic $ (0.23 ) $ (0.34 ) $ (1.56 ) $ (1.12 ) Diluted $ (0.23 ) $ (0.34 ) $ (1.56 ) $ (1.12 ) Weighted-average number of common and common equivalent shares: Basic 60,922 53,617 58,192 53,479 Diluted 60,922 53,617 58,192 53,479 The accompanying notes are an integral part of these consolidated financial statements. 4 SAVIENT PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY (Unaudited)(In thousands) Common Stock AdditionalPaid InCapital AccumulatedDeficit OtherComprehensiveIncome TotalStockholdersEquity Shares ParValue Balance December 31, 2008 54,654 $ 547 $ 214,467 $ (151,614 ) $ 24 $ 63,424 Comprehensive loss: Net loss    (90,634 )  (90,634 ) Unrealized loss on marketable securities, net     (21 ) (21 ) Total comprehensive loss (90,655 ) Restricted stock grant 447 5 (5 )    Amortization of deferred compensation   2,165   2,165 Forfeiture of restricted stock grants (463 ) (4 ) 4    Issuance of common stock 77  318   318 Issuance of common stock for cash on registered direct offering, net of expenses 5,927 59 28,960   29,019 Issuance of warrants in connection with registered direct offering, net of expenses   (12,561 )   (12,561 ) ESPP compensation expense   54   54 Stock option compensation expense   2,871   2,871 Exercise of stock options 1,016 10 6,127   6,137 Balance, September 30, 2009 61,658 $ 617 $ 242,400 $ (242,248 ) $ 3 $ 772 The accompanying notes are an integral part of these consolidated financial statements. 5 SAVIENT PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited)(In thousands) Nine Months EndedSeptember 30, 2009 2008 Cash flows from operating activities: Net loss $ (90,634 ) $ (59,964 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 353 352 Deferred income taxes (1,000 ) (242 ) Unrecognized tax benefit liability 1,299 2,608 Net realized (gains) losses (182 ) 187 Change in valuation of warrant liability 24,056  Amortization of deferred compensation related to restricted stock (including restricted stock awards that contain performance conditions) 2,165 3,760 Stock option and ESPP compensation expense 2,925 3,170 Changes in: Accounts receivable, net 230 844 Inventories, net 952 552 Recoverable income taxes 5,526 4,477 Prepaid expenses and other current assets 1,266 (114 ) Accounts payable (237 ) (1,081 ) Income taxes payable  1 Other current liabilities 5,057 (1,181 ) Deferred revenues (124 ) (561 ) Net cash used in operating activities (48,348 ) (47,192 ) Cash flows from investing activities: Proceeds from sale of Delatestryl  644 Purchases of available-for-sale securities (25 ) (273 ) Proceeds from sale of available-for-sale securities 4,170 11,775 Capital expenditures (71 ) (265 ) Changes in other long-term assets 8 (28 ) Net cash provided by investing activities 4,082 11,853 Cash flows from financing activities: Proceeds from issuance of common stock 6,455 2,541 Proceeds from issuance of common stock for cash on registered direct offering, net of expenses 29,019  Changes in other long-term liabilities (49 ) (44 ) Net cash provided by financing activities 35,425 2,497 Net decrease in cash and cash equivalents (8,841 ) (32,842 ) Cash and cash equivalents at beginning of period 76,315 124,865 Cash and cash equivalents at end of period $ 67,474 $ 92,023 Supplementary Information Other information: Income tax paid $ 1,237 $ 44 Interest paid $ 361 $ 22 The accompanying notes are an integral part of these consolidated financial statements. 6 SAVIENT PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments necessary for a fair presentation of Savient Pharmaceuticals, Inc.s (Savient or the Company) financial position at September 30, 2009, the results of its operations for the three and nine months ended September 30, 2009 and 2008 and cash flows for the nine months ended September 30, 2009 and 2008. Interim financial statements are prepared on a basis consistent with the Companys annual financial statements. Results of operations for the three and nine months ended September 30, 2009 are not necessarily indicative of the operating results that may be expected for the year ending December 31, 2009. The consolidated balance sheet as of December 31, 2008 was derived from the audited financial statements at that date and does not include all of the information and notes required by GAAP in the United States of America for complete financial statements. The interim statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Companys latest Annual Report on Form 10-K for the year ended December 31, 2008. Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Savient Pharma Holdings, Inc. and Myelos Corporation. Certain prior period amounts have been reclassified to conform to current period presentations. Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Note 2Summary of Significant Accounting Policies In addition to the Companys significant accounting policies as set forth in the Companys Annual Report on Form 10-K for the year ended December 31, 2008, the following reflects a summary of material accounting policies that the Company has adopted as of September 30, 2009. Accounting Standards Codification The Financial Accounting Standards Board (FASB) sets GAAP that the Company follows to ensure the Company consistently reports its financial condition, results of operations, and cash flows. References to GAAP issued by the FASB in these footnotes are to the FASB Accounting Standards Codification (ASC or Codification). The FASB finalized the Codification effective for periods ending on or after September 15, 2009. Prior FASB standards like FASB Statement No. 123R, Share-Based Payment , are no longer being issued by the FASB. Previous authoritative GAAP was a proliferation of thousands of standards established by a variety of standard setters over the past fifty-plus years. These include Accounting Principles Board opinions, Accounting Research Bulletins, FASB statements, FASB staff positions, FASB interpretations, Emerging Issues Task Force (EITF) abstracts, and American Institute of Certified Public Accountants (AICPA) interpretations, statements of position, practice bulletins, and audit and accounting guides. The 7 SAVIENT PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Continued) (Unaudited) FASB does not believe the Codification changes GAAP. Instead, it took the thousands of individual pronouncements that comprised U.S. GAAP (whether issued by the FASB, AICPA, etc.) and reorganized them into ninety accounting Topics. The Codification displays all Topics using a consistent structure. Contents in each Topic are further organized first by Subtopic, then Section and finally paragraph. The paragraph level is the only level that contains substantive content. All higher levels in the topical structure exist merely to organize the paragraph-level content. The format for the Codification is XXX-YY-ZZ-PP where XXX is the Topic, YY is the Subtopic, ZZ is the Section, and PP is the Paragraph. Derivative Instruments (Warrant Liability) On April 8, 2009, the Company issued 5,927,343 shares of its common stock to existing and new institutional investors as part of a registered direct offering. The investors also received warrants to purchase up to 5,038,237 shares of the Companys common stock which have an exercise price of $10.46 per share. The Companys warrant liability is marked-to-market each reporting period with the change in fair value recorded as a gain or loss within Other Expense, net on the Companys consolidated statement of operations until the warrants are exercised, expire or other facts and circumstances lead the warrant liability to be reclassified as an equity instrument. The fair value of the warrant liability is determined at each reporting period by utilizing a Monte Carlo simulation option pricing model that takes into account estimated probabilities of possible outcomes provided by the Company. See Note 10 to the Companys consolidated financial statements for further discussion of the warrants. Note 3Accounting Pronouncements In August 2009, the FASB issued ASU 2009-05, Measuring Liabilities at Fair Value. FASB ASU 2009-05 provides amendments to FASB ASC 820, Fair Value Measurements and Disclosures, for the fair value measurement of liabilities. FASB ASU 2009-05 provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using a valuation technique that uses the quoted price of the identical liability when traded as an asset, the quoted prices for similar liabilities or similar liabilities when traded as assets or another valuation technique that is consistent with the principles of FASB ASC 820. The amendments in the update also clarify that when estimating the fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents the transfer of the liability. The amendments in the update also clarify that both a quoted price in an active market for the identical liability at the measurement date and the quoted price for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 fair value measurements. The guidance provided in FASB ASU 2009-05 is effective for the first reporting period (including interim periods) beginning after issuance. The adoption of FASB ASU 2009-05 did not have a material effect on the Companys consolidated financial statements. In June 2009, the FASB issued a new accounting statement on Accounting Standards Codification. The new statement establishes FASB Accounting Standards Codification as the single source of authoritative non-governmental GAAP and is codified under FASB ASC 105, Generally Accepted Accounting Principles. The Codification does not change current GAAP, but is intended to simplify user access to all authoritative GAAP by providing all the authoritative literature related to a particular topic in one place. All existing accounting standard documents will be superseded and all other accounting literature not included in the Codification will be considered non-authoritative. The Codification is effective for interim and annual periods ending after September 15, 2009. The Codification is for disclosure only and did not impact the Companys financial condition or results of operations. 8 SAVIENT PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Continued) (Unaudited) In May 2009, the FASB issued a new accounting statement on Subsequent Events as codified under FASB ASC 855, Subsequent Events. The new statement establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued. The new statement requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date and should alert all users of financial statements that an entity has not evaluated subsequent events after that date in the set of financial statements being presented. The new statement shall be applied to the accounting for and disclosure of subsequent events not addressed in other applicable GAAP. Other applicable GAAP may address the accounting treatment of events or transactions that occur after the balance sheet date but before the financial statements are issued. If an event or transaction is within the scope of other applicable GAAP, then an entity shall follow the guidance in that applicable GAAP, rather than the guidance in the new statement. The new statement is effective for interim or annual financial periods ending after June 15, 2009, and is applied prospectively. The adoption of the new statement did not have a material effect on the Companys recognition or disclosures in its consolidated financial statements. The Company evaluates all subsequent events as of the issuance date of its financial statements. The Company has evaluated subsequent events as of November 9, 2009, the date of filing of the Companys report on this Form 10-Q. The Company has not evaluated subsequent events after such date. In April 2009, the FASB issued new accounting guidance on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly as codified under FASB ASC 820, Fair Value Measurements and Disclosures. The guidance provides additional options for estimating fair value when the volume and level of activity for the asset or liability have significantly decreased. The guidance emphasizes that even if there has been a significant decrease in the volume and level of activity for the asset or liability and regardless of the valuation technique(s) used, the objective of a fair value measurement remains the same. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions. The guidance addresses the recommendations of specific issues in the Securities and Exchange Commissions (SECs) study on mark-to-market accounting and provides additional guidance on determining fair value when the volume and level of activity for the asset or liability has significantly decreased when compared with normal market activity for the asset or liability (or similar assets or liabilities). The guidance is effective for interim and annual reporting periods ending after June 15, 2009 and shall be applied prospectively. The adoption of the guidance did not have a material effect on the Companys consolidated financial statements. In April 2009, the FASB issued new accounting guidance on interim disclosures about the fair value of financial instruments as codified under FASB ASC 825, Financial Instruments. The guidance requires disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. The guidance is effective for interim and annual reporting periods ending after June 15, 2009 with early adoption permitted for periods ending after March 15, 2009. The adoption of the guidance did not have a material effect on the Companys consolidated financial statements. In April 2009, the FASB issued new accounting guidance on the Recognition and Presentation of Other-Than-Temporary (OTT) Impairments as codified under FASB ASC 320, Investments-Debt and Equity Securities. The guidance amends the OTT impairment guidance in GAAP for debt securities to make the guidance more operational and improves the presentation and disclosure of OTT impairments on debt and equity securities in the financial statements. The guidance does not amend existing recognition and measurement guidance related to OTT impairments of equity securities. The guidance expands and increases the frequency of existing disclosures about OTT impairments for debt and equity securities and requires a more detailed, risk oriented breakdown by 9 SAVIENT PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Continued) (Unaudited) major security types and related information. In addition, the guidance requires that the annual disclosures in existing GAAP related to OTT impairments of equity securities be made for interim periods. The guidance is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. Early adoption for periods ending before March 15, 2009, is not permitted. The adoption of the guidance did not have a material effect on the Companys consolidated financial statements. Note 4Fair Value of Financial Instruments and Investments The Company categorizes its financial instruments into a three-level fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument. Financial assets recorded at fair value on the Companys consolidated balance sheets are categorized as follows: Level 1: Unadjusted quoted prices for identical assets in an active market. Level 2: Quoted prices in markets that are not active or inputs that are observable either directly or indirectly for substantially the full-term of the asset. Level 2 inputs include the following:  Quoted prices for similar assets in active markets,  Quoted prices for identical or similar assets in non-active markets,  Inputs other than quoted market prices that are observable, and  Inputs that are derived principally from or corroborated by observable market data through correlation or other means. Level 3: Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. They reflect managements own assumptions about the assumptions a market participant would use in pricing the asset. The following table presents the Companys hierarchy for its financial instruments measured at fair value on a recurring basis as of September 30, 2009: Level 1 Level 2 Level 3 Total (In thousands) Cash and cash equivalents (1) $ 67,474 $  $  $ 67,474 Short-term investments (available-for-sale)  3  3 Total cash and cash equivalents and short-term investments 67,474 3  67,477 Total long-term investments (restricted cash) (1) 1,280   1,280 Total assets measured at fair value on a recurring basis $ 68,754 $ 3 $  $ 68,757 Warrant liability $  $  $ 36,617 $ 36,617 Total liabilities measured at fair value on a recurring basis $  $  $ 36,617 $ 36,617 10 SAVIENT PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Continued) (Unaudited) The cost and estimated fair value of the Companys available-for-sale investments at September 30, 2009 and December 31, 2008 were as follows: September 30, 2009 Cost GrossUnrealizedGains GrossUnrealizedLosses EstimatedFair Value (In thousands) Equity securities (short-term) $  $ 3 $  $ 3 December 31, 2008 Cost GrossUnrealizedGains GrossUnrealizedLosses EstimatedFair Value (In thousands) Equity securities $  $ 24 $  $ 24 Columbia Strategic Cash Portfolio (short-term portion) (2) 2,258   2,258 Total short-term investments 2,258 24  2,282 Columbia Strategic Cash Portfolio (long-term portion) (2) 1,705   1,705 Total $ 3,963 $ 24 $  $ 3,987 (1) The estimated fair value of cash and cash equivalents and restricted cash approximates the carrying value. (2) The Companys investments at December 31, 2008 included an investment in the Columbia Strategic Cash Portfolio (the Portfolio). During the fourth quarter of 2007, Columbia Management (Columbia), a unit of Bank of America (BOA), closed the Portfolio to new investments and redemptions and began an orderly liquidation and dissolution of the Portfolios assets for distribution to the unit holders, thereby restricting the Companys potential to invest in and withdraw from the Portfolio. On September 29, 2009 the Companys position in the fund was entirely liquidated. From inception, the Company has recorded net realized investment losses of approximately $1.2 million, or 6% of its original investment in the Portfolio, from OTT impairment write-downs and redemptions. Level 3 Valuation Financial assets or liabilities are considered Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques and at least one significant model assumption or input is unobservable. The following table provides a summary of the changes 11 SAVIENT PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Continued) (Unaudited) in fair value of the Companys financial liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) during 2009: Warrant Liability Fair ValueMeasurements UsingSignificantUnobservable Inputs(Level 3) Balance, December 31, 2008 $  Valuation of warrant liability on April 8, 2009 12,561 Total realized (gain) loss for three months ended June 30, 2009 (mark-to-market of warrant liability at June 30, 2009) 35,881 Valuation of warrant liability as of June 30, 2009 $ 48,442 Total realized (gain) loss for the three months ended September 30, 2009 (mark-to-market of warrant liability at September 30, 2009) (11,825 ) Balance, September 30, 2009 $ 36,617 The warrant liability is marked-to-market each reporting period with the change in fair value recorded as a gain or loss within Other Expense, net on the Companys consolidated statement of operations until the warrants are exercised, expire or other facts and circumstances lead the warrant liability to be reclassified as an equity instrument. The fair value of the warrant liability is determined at each reporting period by utilizing a Monte Carlo simulation option pricing model that takes into account estimated probabilities of possible outcomes provided by the Company (unobservable inputs). The Company does not carry any financial instruments or non-financial instruments that are measured at fair value on a non-recurring basis. The carrying amounts of Accounts Receivable, Accounts Payable and Other Current Liabilities approximate fair value. There were no securities in a continuous unrealized loss position for greater than twelve months at September 30, 2009. Net unrealized losses included in accumulated other comprehensive income, net of taxes, at September 30, 2009 and December 31, 2008, were as follows: September 30,2009 December 31,2008 (In thousands) Net unrealized gains (losses) arising during the period $ 161 $ (2,179 ) Reclassification adjustment for net (gains) losses included in earnings (182 ) 889 Net unrealized gains (losses) included in accumulated other comprehensive income $ (21 ) $ (1,290 ) Proceeds from the sales of available-for-sale securities and the gross realized investment gains and losses on those sales reclassified out of accumulated other comprehensive income for the three and nine months ended September 30, 2009 and 2008, were as follows: Three Months EndedSeptember 30, Nine Months EndedSeptember 30, 2009 2008 2009 2008 (In thousands) (In thousands) Proceeds $ 2,629 $ 2,809 $ 4,170 $ 11,775 Gross realized investment gains 480 10 182 141 Gross realized investment losses  114  276 12 SAVIENT PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Continued) (Unaudited) Other-Than-Temporary Impairments The Company regularly monitors its available-for-sale portfolio to evaluate the necessity of recording impairments for other-than-temporary (OTT) declines in the fair value of investments. Management makes this determination through the consideration of various factors such as managements intent and ability to retain an investment for a period of time sufficient to allow for any anticipated recovery in market value. OTT impairment losses result in a permanent reduction of the cost basis of an investment. The Company did not realize any investment losses due to OTT declines in fair value for the three and nine months ended September 30, 2009 and for the three months ended September 30, 2008. For the nine months ended September 30, 2008, the Company recorded realized investment losses due to OTT declines in fair value of approximately $0.1 million. Note 5Inventories Inventories at September 30, 2009 and December 31, 2008 are summarized below: September 30,2009 December 31,2008 (In thousands) Raw materials $ 1,518 $ 2,340 Work-in-process  256 Finished goods 598 5,619 2,116 8,215 Inventory reserves (1,176 ) (6,323 ) Total $ 940 $ 1,892 Inventories are stated at the lower of cost or market. Cost is determined by the actual cost method. If inventory costs exceed expected market value due to obsolescence or quantities in excess of expected demand, reserves are recorded for the difference between the cost and market value. These reserves are based on estimates. The aggregate inventory valuation reserve was $1.2 million at September 30, 2009 and $6.3 million at December 31, 2008. In September 2009, the Company reduced its inventory and corresponding valuation reserve as a result of the destruction of raw material inventory that was no longer usable. Note 6Property and Equipment, Net Property and equipment, net at September 30, 2009 and December 31, 2008 is summarized below: September 30,2009 December 31,2008 (In thousands) Office equipment $ 8,251 $ 8,190 Office equipmentcapital leases 313 313 Leasehold improvements 1,546 1,536 10,110 10,039 Accumulated depreciation and amortization (8,999 ) (8,646 ) Total $ 1,111 $ 1,393 Depreciation and amortization expense was approximately $0.1 million for the three-month periods ended September 30, 2009 and 2008, respectively, and $0.4 million for the nine-month periods ended September 30, 2009 and 2008, respectively. 13 SAVIENT PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Continued) (Unaudited) Note 7Revenue Recognition Product sales Product sales are generally recognized when title to the product has transferred to the Companys customers in accordance with the terms of the sale. Since December 2006, the Company has shipped oxandrolone to its distributor and has accounted for these shipments on a consignment basis until product is sold into the retail market. The Company has deferred the recognition of revenue related to these shipments until it confirms that the product has been sold into the retail market and all other revenue recognition criteria have been met. The Companys net product revenues represent total product revenues less allowances for returns, Medicaid rebates, other government rebates, other rebates, discounts, and distribution fees. Allowance for returns
